Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           Status of claims: claims 32-42, 44-46, 48, 54-57 and 67-68 are pending. 
          The amendment filed 2/3/2022 which amends claims 32 and 45, and adds claim 68 has been entered. Claims 1-31, 43, 47, 49-53 and 58-66 were canceled by the amended filed 12/13/2019. New claim 68 is drawn to the examined invention. Claims 54-57 and 67 remain withdrawn from further consideration. Claims 32-42, 44-46, 48 and 68 are under examination.
 
Foreign priority
Applicants' claim for foreign priority for under 35 U.S.C. 119 (a)-(d) based on FINLAND 20176165  filed 12/22/2017 and FINLAND 20175544 filed 6/13/2017 is acknowledged. This application is a 371 of PCT/FI2018/050460 filed 6/13/2018. 

         Withdrawal of rejection and objections 
The 112(b) rejection of claims 37-38 is withdrawn in light of the amendment of claim 37.
The objection to claim 45 is withdrawn in light of the amendment of claim 45. 
The objection to the specification is withdrawn in light of the amendment of the specification thereof.	 

New-Claim Rejections - 35 USC § 112(b)
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

                Claims 32-42, 44-46, 48 and 68  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Claim 32 recites the subjective term “protein-rich” in step (c) of the claim which renders the claim indefinite because a perusal of the specification does not provide a specific definition as to what amount of protein in the solution is considered by the applicant as “protein-rich”, and because the meaning of the recited term cannot depend on the unrestrained, subjective opinion of the person practicing the invention regarding  what is protein-rich. Claims 34-42, 44-46, 48 and 68 are also rejected.
 Claim 37 recites the phrase “…10-50 silk polymer repeats...”. The recitation is not clear whether or not  the recited “silk polymer repeats” refers to the “spider silk repeats” or refers to regular silk polymer repeats.  Applicant may wish overcome this rejection by reciting  “10-50 spider silk polymer repeats”. 

	Claim Rejections - 35 USC § 112(d)  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

              Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 45  recites “…initial step of isolating recombinant silk fusion protein from a host cell expressing said silk fusion protein”. However, claim 32 from which claim 45 depends has already set forth “said silk fusion protein is isolated from a recombinant  production host”.  Thus, claim 45 fails to further limits the silk fusion protein of claim 32; and therefore, claim 45 written as an improper dependent form.  
           Applicant may cancel the claims, amend the claims to place the claim(s) in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

     Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

     [1] Claims 32-36, 40-41, 44-46, and 48 remain rejected under 35 U.S.C. 103 (a) as being unpatentable over US 20140031526 (‘526), US20180298523 (‘523) and US 20170312387 (‘387) as evidenced by Tormo et al. (Ref “U” in PTO-892 cited in the office action mailed 11/3/2021).
‘526 teaches a method of making a silk fusion  protein composing cellulose binding domain (CBD)  fused to 3’-end of a spider silk polypeptide (abstract, [0261]), wherein the silk polypeptide (15-mer) consisting of 15 monomeric silk units (shown by the double underlined sequence in Figure 5) is flanked by His6 peptide at its N-terminus and the CBD sequence (claims 32, 40) with second His6 peptide at its C-terminus wherein the second His6 is linked to C-end of the CBD sequence thereof (see Figure 4-5; and [0036]-[0037], ‘526); i.e. ‘526 teaches formation of “15-mer-CBD” fusion protein ([0037], ‘526) wherein the silk polypeptide (15mer) is flanked by His6 and CBD. Additionally, ‘526 teaches that  15-mer silk polypeptide and CBD sequences can be fused together in either orientation ([0073], last 2 lines, ‘526), and teaches that the fusion protein comprises more than one additional sequence encompassing “CBD” at both of the amino- and the carboxy-terminus ([0093], lines -14 and 7, ‘526), suggesting that the “CBD” sequences can be fused to both N- and C-terminus of the “15-mer silk polypeptide”. It is noted “cellulose binding module” (CBM) which is elected species of claim 40 is alternative name  of the  cellulose binding domain (CBD” taught by ‘526. Moreover, in the fusion protein the silk protein (S) is flanked by His6 (6H) and CBD as shown by Figure 4 of ‘526 which meets the limitation (step(a), claim 32) “a silk-like protein sequence and two separate non-silk terminal module sequences flanking said silk-like protein sequence”. 
‘526 teaches the step of providing a solution of at least one high molecular ordered fibrillar structure ([0015], lines 13-17; [0019], lines 7-9; and [0072]; and Figure 6, ‘526); wherein said “high molecular ordered fibrillar structure” refers to fusion protein of the spider silk polypeptide fused to CBD ([0071], lines 6-9; and [0140], lines 7-10, ‘526), i.e., the above-discussed “15-mer-CBD” fusion protein in aqueous solution ([0039], lines 1-3, ‘526). This teaching is applied to instant step (a), claim 32.  It is noted that, in paragraphs [0015], [0019] and [0072], the disclosure (‘526) that “at least one fibrous protein monomer” (spider-silk polypeptide ) and “heterologous polysaccharide binding domain” (e.g., CBD) are attached refers to the fusion protein comprising silk polypeptide fused with CBD wherein said fusion is made by recombinant DNA techniques ([0073], lines 1-15, 23-25 and 30-33; [0001], line 5; [0011] ‘526). It is noted that silk alone does not form any high ordered structure whereas the silk-CBD fusion protein does form fiber ([0303], lines 4-6; [0027], lines 2-3; [0066] and [0068]; and [0085]-[086], ‘526). 
Next, ‘526 teaches concentrating the protein aqueous solution step(b), claim 32 (see [0039], lines 3-4) using Centrocon with MWCO of 10 KDa ([0119], and [0118], lines 4-5, ‘526) with final concentration of isolation fusion protein from 10-250 mg/ml (equal to 1% -25% w/v) ([0118], lines 12-14) or preferably, 20%-50% (w/v) ([0112], lines 1-3 and 6-7, ‘526). Per  applicant’s specification that sets forth that “concentrated silk-like solution forms by a phase separation event and does not involve precipitation of the protein nor subsequent dissolving of the protein” (page 3, lines 11-13, the specification), using the “Centrocon” to concentrate aqueous protein solution meets step(b) of claim 32. This is because the resulting “concentrated” fusion protein by the Centrocon separates the “concentrated protein” portion/phase inside the  Centrocon container from the liquid solution (a liquid portion or phase) filtered through the Centrocon membrane, which does not involve precipitation of the protein nor subsequent dissolving of the protein as defined at [0008] of applicant’s specification. 
Also, ‘526 teaches recovering the fibrillar structures from the solution step(c), claim 32 ([0015], lines 17-18; and [0072], lines 17-19, ‘526) wherein said “recovering” refers to collecting the whole solution containing the polypeptide (i.e., fusion protein)  and need no additional steps of separation or purification ([0114], lines 4-7, ‘526), suggesting that the concentrated fusion protein of ‘526 having the fibrillar structures is separated out from the solution, as applied to instant steps(b) and (c), claim 32 since instant specification sets forth that condensed phase (that is a protein-rich phase) occurs when concentration of protein solution reached around 10-15% w/v or 20-45% w/v using centrifugal concentrator (page 14, lines 21-28; and page 15, lines 3-5, instant specification), the method of ‘525 teaches producing a condensed phase of silk fusion of claim 32. The utilization of Centrocon requires a centrifugal force (claim 34).   ‘526 does not expressly disclose repeating (step (d), claim 32) the concentrating (step(b) and collecting concentrated protein-rich phase (step(c) to obtain a protein concentration of about 20-45% w/v. However, ‘526 concentrated fusion protein can be final concentration of 500 mg/ml (i.e., 50% w/v) ([0118], line 10, 526) using means such as affinity chromatography and Centrocon ([0119], ‘526). 
Thus, it would have been prima facie obvious for one of ordinary skill in the art  before the effective filing date of the claimed invention to use the  protein concentrating mean such as  affinity column with immobilized Ni NTA moiety ([0092], lines 5-7, ‘526) since the silk-CBD fusion protein of ‘526 contain His6 tag (see above) or/and by using Centrocon (see above) to further concentrate the protein solution (i.e. repeating step(b)) and then collect the concentrated product (i.e., repeating step (c)) in order to obtain desired concentration of about 30-40% (w/v) taught by ‘523 in combination with ‘526 for the purpose  of said “spinning” (as applied to instant step(d), claim 32) … with reasonable expectation of success.  It is noted that, although ‘526 does not use the “repeating” for concentrating the fusion protein, since the concentrated product can be 1.0 mg/ml to 250 mg/ml (see [0118], ‘526), in order to achieve the concentrated 30-40% (w/v) for the purpose of spinning ([0086], ‘523) to form silk fiber (see above), it would have been obvious for one skilled in the art to repetitively concentrate (step(d), claim 32) the solution containing the silk-CBD fusion protein  until the concentration of 30-40% (w/v) reaches. 
 ‘526 has taught that the spider silk-CBD fusion polypeptide has capability to remain intact during physical manipulation and thus can be used for “spinning” to form silk filament or fiber or winding fibrous substance ([0175], lines 12-21, ‘526). 
Accordingly, it has been known in the  reference ‘523that the preferred concentration of silk aqueous solution for the “spinning” 
wherein the “spinning” process is used to produce desired silk fiber (see above) is about 30-40% (w/v) (see [0086], ‘523) as applied to step (d) of claim 32
Thus, it would have been prima facie obvious for one of ordinary skill in the art  before the effective filing date of the claimed invention to use the  protein concentrating mean such as  affinity column with immobilized Ni NTA moiety ([0092], lines 5-7, ‘526) since the silk-CBD fusion protein of ‘526 contain His6 tag (see above) or/and by using Centrocon (see above) to further concentrate the protein solution (i.e. repeating step(b)) and then collect the concentrated product (i.e., repeating step (c)) in order to obtain desired concentration of about 30-40% (w/v) taught by ‘523 in combination with ‘526 for the purpose  of said “spinning”(as applied to instant step(d), claim 32) wherein the silk-CBD fusion protein is dissolved in aqueous solution (claim 32) ([0113], lines 3-12, ‘526) such as ddH2O (claim 35) with reasonable expectation of success. 
Regarding a final concentration of about 60-80% w/v in step(f) of claim 32, it is noted that instant specification sets forth that a drop of protein solution (about 20-45% w/v) is concentrated further by evaporation to 60-80% (w/v) for fiber pulling (see p.15, lines 15-19, the specification).  
‘526 has taught that the silk-CBD fusion protein can be used for the “spinning” to produce silk filament or fiber by drawing ([0175], lines 12-21, ‘526). The fiber comprising silk-CBD fusion polypeptide encompasses “nanofiber” with diameter of about 10 [Symbol font/0x6D]m (see [0187] and [0188], lines 7-12, ‘526).—
 ‘387 teaches that the silk nanofibers can be produced from silk fibroin solution via a process of force-spinning or electrospinning wherein said process is accompanied by the simultaneous evaporation of the solvent which leads to nanofiber (claim 33) accumulation  on the collector ([0015], ‘387); wherein said simultaneous evaporation  (claim 34) of the solvent will necessarily lead to more concentrated protein concentration of about 60% (w/v) (step(f), claim 32) since applicant’s disclosure used the same evaporation process to generate about 60% (w/v) concentration. Said simultaneous evaporation  (taught by ‘387) would have resulted in the concentrated silk protein of about 60% (w/v) from which nanofiber of silk is accumulated and spun out thereby producing the desired “nanofiber” disclosed by primary reference ‘526 with reasonable expectation of success by one skilled in the art.   
 It is noted that neither the concentrated silk protein solution (‘526) contains precipitation nor the silk protein solution from which nanofiber is drawn by electrospinning process (‘387) does. The nanofiber of silk is drawn when or after the concentrated silk protein reaches the concentration of about 60%; and thus, it is applicable to step(f) of claim 32. It is noted that forming silk fiber in step (g) of claim  33 is based on the concentrated silk protein produced in step(f) of claim 32.   
The silk protein solution should not be precipitated but need to be concentrated, otherwise silk fiber or nanofiber cannot be spun/drawn out from the solution. Briefly, step(f) of claim 32 together with claims 33-34 are obvious  because the final product that is silk fibroin nanofiber  is drawn (via force-spinning) out from the concentrated silk  protein solution (‘526) (step(f), claim 32) from which the silk nanofiber can form (claim 33). The formation of the nanofiber is carried out by simultaneous evaporation  (taught by ‘387) of the solvent so that it results in about 60% or more concentrated silk protein solution step(f), claim 32) which is subsequently used to generate said silk nanofiber (‘526 and ‘387) wherein the “evaporation” is  the limitation of claim 34. The produced silk fibroin nanofiber has been known to be useful for producing scaffold for medical applications ([0021], ‘387). Thus, one skilled in the art would have been readily motivated to use the evaporation technique to concentrate the silk fibroin solution in order to generate desired silk nanofibers for their medical uses with reasonable expectation of success. 
Thus, the combination of references’ teachings renders claims 32-35 and 40 prima facie obvious 
The obviousness of claims 36, 41, 44-46 and 48 are set forth in the following.
The spider silk comprises at least two repeating units ([0129], lines1-5, ‘526), as applied to claim 36 wherein the “repeating unit” reads on instant “repeat sequence”. 
Regarding claim 41 which is directed to amino acid sequence of CBM from Clostridium thermocellum comprising SEQ ID NO:7 (elected species) or a variant thereof, the “variant” is given broadest reasonable interpretation (BRI) as being a polypeptide sequence having structural modification from the full-length sequence of SEQ ID NO:7 with certain degree of  sequence identity thereto and having cellulose binding functionality regardless of whether or not the variant is derived from  Clostridium thermocellum. ‘526 teaches the  amino acid sequence of the cellulose binding domain (CBD) (the term CBD is exactable with the term CBM) called “CBDclos” comprising SEQ ID NO:4 (see [0029], ‘526) which has 45.5% sequence identity to instant SEQ ID NO:7 (see sequence alignment below, wherein Qy is SEQ ID NO:7 and Db is SEQ ID NO:4). Thus, claim 41 is rejected.

Publication No. US20140031526A1
SEQ ID NO 4
ORGANISM: Clostridium cellulovorans
Query Match  45.5%;  Length 190;
Qy          2 LKVEFYNSNPSDTTNSINPQFKVTNTGSSAIDLSKLTLRYYYTVDGQKDQTFWCDHA-AI 60
              : ||||||| |  |||| |  |:|||  | ::|: : :||||| || : |||||||| |:
Db          1 MSVEFYNSNKSAQTNSITPIIKITNTSDSDLNLNDVKVRYYYTSDGTQGQTFWCDHAGAL 60

Qy         61 IGSNGSYNGITSNVKGTFVKMSSS-TNNADTYLEISFTGG--TLEPGAHVQIQGRFAKND 117
              :|:  ||   || |   ||| ::| |:  |||:|  |  |  ||: |  : ||||  |:|
Db         61 LGN--SYVDNTSKVTANFVKETASPTSTYDTYVEFGFASGRATLKKGQFITIQGRITKSD 118

Qy        118 WSNYTQSNDYSF-KSASQFVEWDQVTAYLNGVLVWG 152
              ||||||:|||||  |:|  |   :|| |: |  | |
Db        119 WSNYTQTNDYSFDASSSTPVVNPKVTGYIGGAKVLG 154

Regarding claim 44 which is directed to pulling the silk fiber from the concentrate by a pulling force, as discussed above, the combined references (‘526, ‘387) have taught employing the force-spinning  process  to make silk nanofiber wherein the silk solution (which is silk-CBD fusion protein solution, ‘526) is passed through a spinneret that is capillary tube to generate a liquid filament which is accelerated toward a collector thereby accumulated on the collector, i.e., the force-spinning  is a drawing (pulling) process (see [0015], ‘387). Since, as discussed above, ‘387 has taught that the formation of the nanofiber is carried out by simultaneous evaporation  which results in evaporating solvent so that the silk protein solution becomes more concentrated, from the resulting concentrated silk protein solution the nanofibers are subsequently spun/drawn out by the process of the “force-spinning” (‘387); said “force-spinning” necessarily utilizes a force for drawing said nanofibers  of silk protein wherein the “force for drawing” is an obvious variation of the pulling force (claim 44).  Thus, claim 44 is obvious over the combined references teaching.-  
Regarding claim 45 which is directed to isolating the recombinant fusion protein from a host cell, ‘526 has taught recombinant production of the spider silk-CBD fusion protein using expression vector such as pET300 which is then transformed into a host cell such as bacterial, yeast or insect cell followed by purification process ([0085]-[0086]; and [0040]-[0041], ‘526) in order to obtain the purified fusion protein ([0039], ‘526), as applied to claim 45.
Regarding claim 46, the claim is directed to non-silk terminal module (such as CBM) comprising consecutive β-strands forming a β-sheet with length  in a range 90-250 amino acids. ‘526 has taught the Clostridium cellulovorans CBD (“CBDclos”, family III) and has disclosed the amino acid sequence (SEQ ID NO:4) of said “Clostridium cellulovorans CBD” (see Figure 2; [0028], [0126] and [0261], ‘526); wherein the amino acid sequence of SEQ ID NO:4 has total 190 amino acid which is within the instant range “90-250 amino acids” (claim 46).  
Tormo et al teach that the Clostridium cellulovorans CBD (i.e., Cbpa, see Figure 4 of Tormo) which belongs to family III type of CBD has nine consecutive β-strands forming the β-sheet (see Figures 4 and 2; and p.5741, left col., left col., last para, lines 1-11, Tormo). The members of Family III CBD have the characteristic   β-strands 5, 6, 3, 8 and 9 forming a β-sheet while β-strands 1, 2, 7 and 4 form a second β-sheet (see the legend of Figure 2, Tormo) Here, it is noted that amino acids 1-157 of SEQ ID NO:4 (Cbpa) of ‘526 are shown as the amino acid residues  2-156 (i,e., Met 2-Gly156) of the Cbpa sequence depicted in Fig.4 of Tormo. The primary reference ‘526 has already taught the non-silk terminal module sequence that is Clostridium cellulovorans CBD of SEQ ID NO:4 having 190 amino acids (which reads on “90-250 amino acids” in claim 46). Tormo further provides the evidence of the characteristics of  the C. cellulovorans CBD that has nine conservative β-strands forming the β-sheet (claim 46).
Thus, claim 46 is obvious over the prior art ‘526 teaching in view of the evidence provided by Tormo. 

Regarding claim 48, the claim is directed to “a pair” of non-silk terminal module sequences (elected species of claim 48) which   non-silk terminal module sequence is the sequence of the cellulose binding module (CBM). ‘526 has suggested that at least one additional sequence (non-silk) encompassing CBD sequence can be fused to both N-terminus and C-terminus of silk polypeptide ([0093], lines 1-4 and 7, ‘526) in addition to  the silk polypeptide (15-mer) and CBD sequences can be fused together in either orientation ([0073], (last 2 lines, ‘526).  It is noted the “CBD” and “CBM”  are exchangeable terms  because they mean the same subject matter that is “cellulose binding” sequence. These suggest that the fusion protein (‘526) comprises module CBD-(15-mer)-CBD wherein the 15-mer refers to silk protein consisting of 15 repeat units, and this teaching is applied  to claim 48.
Thus, the combination of references’ teachings renders the claims prima facie obvious.— 

 Examiner remark: “a linker sequence” of SEQ ID NO:6 or SEQ ID NO:5 (new claim 68) is free from prior art.  Although ‘526 at [0108] teaches that the CBD is fused to the fibrous silk protein through a peptide linker comprising 15-30 amino acids, ‘526 does not reasonably teach/suggest the amino acid sequences of said peptide linker of SEQ ID NO:5 or SEQ ID NO:6. The closest  art for teaching SEQ ID NO:6 is US20150087046 (‘046) which discloses SEQ  ID NO:72 (182 amino acids) which has 89.2%  sequence identity to instant SEQ ID NO:6 (see sequence alignment below; wherein Qy is SEQ ID NO;6 and Db is SEQ ID NO:72) wherein SEQ ID NO:72 of ‘046 is the sequence of a His-tagged fusion comprising a silk fused antibody (scFv1-NTCT), i.e.. the sequence of SEQ ID NO:72 per se is not a peptide linker alone.
US-14-398-370-70; Publication No. US20150087046A1
SEQ ID NO 70; 
Query Match 89.2%;  Length 182;
Qy          1 ASASASAAASAASTVANSSS 20
              :||||||||||||||||| |
Db         66 SSASASAAASAASTVANSVS 85

      [2] Claims 37-39 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 20140031526 (‘526), US20180298523 (‘523) and US 20170312387 (‘387) as evidenced by Tormo et al. as applied to claims 32 and 36 from which claims 37-39 depend, and further in view of  Scheibel, T. (Ref”V” cited in PTO-892 in the Office action mailed 11/3/2021)  and US20070196429 (‘429). 
The teachings of claims 32 and 36 by the cited references ‘526, 523, ‘387 evidenced by Tormo ‘526 have been set forth above.
Yet, the cited references do not expressly teach the repeat sequences (claims 37, 38) and  SEQ ID NO:3 (ADF3) from Araneus diadematus (claim 39). 
However, ‘526 has taught that the preferred spider silk protein is derived from the spider species such as “Araneus diadematus” ([0142], lines 1-3 and 7, ‘526), and has taught that the disclosed polypeptide (‘526) requires that the polypeptide is a soluble form ([0101], lines 1-3, ‘526),. Additionally, ‘526 has discussed a difficulty of producing silk fibrillar structures in soluble form ([0070], lines 7-9, ‘526); i.e., ‘526 teaches about solubility of the chosen silk polypeptide in aqueous solution.
  Scheibel teaches  that Araneus diadematus ADF3 is aqueous soluble since the—hydrophilic ADF-3 interacts favorably with the aqueous solvent thus remains soluble under most conditions even at  high concentration [advantage] (see p.4, right col., last para, line 8  to right col., line 1, Scheibel). It is noted that the aqueous solution of the produced silk 15-mer-CBD fusion polypeptide (‘526) is concentrated in aqueous solution ([0039], ‘526) and thus Scheibel teaches the common subject matter of the primary reference ‘526. 
Scheibel  further teaches the  repetitive sequence of ADF3 has been designed/synthesized to have two modules:  “Q module” containing four repeat of GPGQQ motif, and “A module” containing AAAAAA at the center position of the sequence of the module, wherein one of two Q modules are combined with the A module to form (AQ)12 (claim 38) (see Figures 3B-3C; and  page.5, left col, last para to right col., 1st para, Scheibel). 
‘429 reference teaches the corresponding amino acid sequence of  ADF3 (from Araneus diadematus) and has been known in the art and discloses SEQ ID NO:3 which is the peptide sequence of ADF-3 (see [0030], [0032] and [0023], ‘429) wherein residue 9-507 of SEQ ID NO:3 (‘429) have 99.8% sequence identity to residues 1-499 of instant SEQ  ID NO:3 (see the sequence alignment below; wherein Qy is instant SEQ ID NO:3 and Db is SEQ ID NO:3 of ‘419). The SEQ ID NO:3 (‘429) is thus a variant of instant SEQ ID NO:3 (claim 39).

Publication No. US20070196429A1; SEQ ID NO 3
ORGANISM: Araneus diadematus
Query Match 99.8%;  Length 636;

Qy          1 GPGQQGPGQQGPGQQGPYGPGASAAAAAAGGYGPGSGQQGPSQQGPGQQGPGGQGPYGPG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          9 GPGQQGPGQQGPGQQGPYGPGASAAAAAAGGYGPGSGQQGPSQQGPGQQGPGGQGPYGPG 68

Qy         61 ASAAAAAAGGYGPGSGQQGPGGQGPYGPGSSAAAAAAGGNGPGSGQQGAGQQGPGQQGPG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         69 ASAAAAAAGGYGPGSGQQGPGGQGPYGPGSSAAAAAAGGNGPGSGQQGAGQQGPGQQGPG 128

Qy        121 GSAAAAAAGGYGPGSGQQGPGQQGPGGQGPYGPGASAAAAAAGGYGPGSGQGPGQQGPGG 180
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        129 ASAAAAAAGGYGPGSGQQGPGQQGPGGQGPYGPGASAAAAAAGGYGPGSGQGPGQQGPGG 188

Qy        181 QGPYGPGASAAAAAAGGYGPGSGQQGPGQQGPGQQGPGGQGPYGPGASAAAAAAGGYGPG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        189 QGPYGPGASAAAAAAGGYGPGSGQQGPGQQGPGQQGPGGQGPYGPGASAAAAAAGGYGPG 248

Qy        241 YGQQGPGQQGPGGQGPYGPGASAASAASGGYGPGSGQQGPGQQGPGGQGPYGPGASAAAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        249 YGQQGPGQQGPGGQGPYGPGASAASAASGGYGPGSGQQGPGQQGPGGQGPYGPGASAAAA 308

Qy        301 AAGGYGPGSGQQGPGQQGPGQQGPGQQGPGGQGPYGPGASAAAAAAGGYGPGSGQQGPGQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        309 AAGGYGPGSGQQGPGQQGPGQQGPGQQGPGGQGPYGPGASAAAAAAGGYGPGSGQQGPGQ 368

Qy        361 QGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGGQGAYGPGASAAAGAAGGYGP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        369 QGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGGQGAYGPGASAAAGAAGGYGP 428

Qy        421 GSGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPYGPGASAAAAAAGGYGPG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        429 GSGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPGQQGPYGPGASAAAAAAGGYGPG 488

Qy        481 SGQQGPGQQGPGQQGPGGQ 499
              |||||||||||||||||||
Db        489 SGQQGPGQQGPGQQGPGGQ 507

The amino acid sequence (A module) “GPYGPGASAAAAAAGGYGPGSGQQ"  (Fig.3A, Scheibel) has 100% sequence identity to instant SEQ ID NO:1 (claim 37), and the amino acid sequence (Q module) “GPGQQGPGQQGPGQQGPGQQ”  (Fig.3A, Scheibel ) has 100% sequence identity to instant SEQ ID NO:2 (claim 37).
It would have been prima facie obvious for one of ordinary skill in the art  before the effective filing date of the claimed invention to choose and use ADF3 silk polypeptide derived from the spider strain Araneus diadematus in the method (‘526) of making the spider silk-CBD fusion protein soluble in the aqueous solution. This is because the method (‘526) requires the aqueous solution in which the spider silk-CBD fusion protein is soluble to make the concentrated protein thereof,  and ‘526  teaches  the solubility of the silk polypeptide thereof, and because Scheibel teach that the hydrophilic ADF3 (from Araneus diadematus) is aqueous soluble under most conditions even at high concentration [advantage], suggesting that the ADF3 is a good candidate for preparing silk-CBD fusion protein. Accordingly, ‘526 has taught the spider silk for making said fusion protein include spider silk from Araneus diadematus; and ADF-3 (derived from Araneus diadematus) is the one of two most intensely studied spider silk protein among the different types of spider silks (see p.2, left col., lines 5-8, Scheibel) wherein the ADF-3 is one of two major silk proteins (ADF3 and ADF4) of  A. diadematus (p.4, left col., last para, lines 4-7, Scheibel). Thus, one of ordinary skill in the art would have readily chosen and used the ADF-3 of SEQ ID NO:3 (Scheibel) for making the silk-CBD fusion protein (‘526) with high aqueous solubility  and at a high concentration such as 50% (w/v) as taught by ‘526 with reasonable expectation of success. 
Thus, the combination of references’ teachings renders the claims prima facie obvious. 
     The applicant’ response to the above 103 rejections 
      At pages 9-11, the response filed 2/3/2022 asserts that ‘526 does not teach concentrating a solution of the silk-like proteins without the need of a purification step, such as protein precipitation or chromatographic purification, to which the claimed invention is directed  as disclosed at instant page 7, lines 10-15 of applicant’s specification. To support this, the response further asserts that ‘526 remotely teaches liquid phase separation technique  and using means such as affinity chromatography (p.10, paragraphs 3-4, the response). 
   Thus, the response infers that the cited references alone or in the combination do not teach or suggested instant steps (b)-(d) recited in the claimed method; and thus, applicant requests withdrawal of the rejection.
      The applicant’s arguments are found not persuasive because of the reasons set forth in the above 103 rejections and the reasons below. 
	‘526 has taught the method of making a silk fusion  protein composing cellulose binding domain (CBD); the method comprises concentrating the protein aqueous solution  using Centrocon with MWCO of 10 KDa which results in final concentration in a liquid phase of isolated fusion protein of concentration of 10-250 mg/ml as applied to step(b) of claim 32 (see the rejection).  
The applicant’s specification  sets forth that “concentrated silk-like solution forms by a phase separation event and does not involve precipitation of the protein nor subsequent dissolving of the protein” (p.3, lines 1-3, the specification). The use of the “Centrocon” to concentrate aqueous protein solution meets step(b) of claim 32. This is because the resulting “concentrated” fusion protein by the Centrocon separates the “concentrated protein” portion/phase inside the  Centrocon container from the liquid solution (a liquid portion or phase) filtered through the Centrocon membrane, which does not involve precipitation of the protein nor subsequent dissolving of the protein as defined at page 3, lines 1-3 of applicant’s specification. 

 The obviousness/rationale of collecting concentrated protein-rich phase (step(c)) and the repeating step (step(d) of claim 32 has been established by the combined teachings of ‘526 with ‘523 (see corresponding sections in the rejection; it will not be reiterated herein). 
      Regarding the argument that 526 does not teach concentrating a solution of the silk-like proteins without the need of a purification step, Examiner  would like to draw the applicant’s attention that  the open-end transition phrase “comprising” in the phrase “…..comprising the steps of …” (lines 1-2 of claim 32) is open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 211.03(I)).  Thus, even if ‘526 discusses the affinity chromatography or/and discusses liquid phase separation technique, the reference of ‘526 is still qualified as an obviousness prior art  and the teachings of ‘526 (discussed in the rejection) is thus applicable to the claimed method of claim 32
    Furthermore,  526 has taught concentrating the silk-CBD fusion protein using Centrocon having MWCO of 10 KDa ([0118]-[0119], ‘526) which is NOT a protein purification process, i.e., liquid phase separation technique  or affinity chromatography as asserted by applicant. This is because Centrocon is only used for concentrating proteins but not for the  purpose of protein purification because all of proteins having MW > 10 Da will  remain on the  membrane of the Centrocon thereby remaining in the Centrocon. -— It is noted that the “…without the need of a purification step…” asserted by applicant is not a part of the limitation of the claims under examination.
   Further, it is noted that the affinity chromatography (mentioned at [0091]-[0091] by ‘526) in fact regards a general suggestion that the silk-CBD fusion protein can be alternatively purified, and noted that ‘526 does not disclose using affinity chromatography to concentrate the silk-CBD fusion protein from solution as asserted by applicant. Here, the “concentrating” and “purification” are different processes with distinct mechanisms. Thus, the arguments do not support the applicant’s position and are not persuasive. Therefore, the 103 rejections are proper and maintained.  
                     Conclusion
	  Claims 32-42, 44-46, 48 and 68  are not allowed. 

        
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The Examiner can normally be reached daily except alternate Fridays from 9:00 A.M. to 6:00 P.M. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939.  The official fax number for Technology Center 1600 is (703) 308-4242. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 1600 receptionist whose telephone number is (703) 308-0196. 

Samuel  W. Liu
Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656